IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROBERT D. HECKMAN,                       No. 267 MAL 2015

                  Petitioner
                                         Petition for Allowance of Appeal from the
                                         Order of the Commonwealth Court
             v.


WILLIAM SANCHEZ AND RUSH
TOWNSHIP BOARD OF SUPERVISORS,

                  Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of September, 2015, the Petition for Allowance of Appeal

is DENIED.